Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward Kmett on 11/17/2021.

The application has been amended as follows:
1.	(Currently Amended) A combustor assembly for a heat engine, the combustor assembly defining a fuel nozzle centerline, an axial direction extending along the fuel nozzle centerline, a radial direction extended from the fuel nozzle centerline, and a circumferential direction extending circumferentially about the fuel nozzle centerline, the combustor assembly comprising:
a fuel nozzle disposed at least partially concentric to the fuel nozzle centerline, the fuel nozzle defining [[a]] a plurality of fuel injection openings extending in the radial direction and circumferentially spaced about the fuel nozzle; and
a deflector assembly defined circumferentially around the fuel nozzle centerline extended therethrough, wherein the deflector assembly comprises a deflector wall extended at least partially along the radial direction, and further wherein the deflector assembly comprises a conical portion plurality of fuel injection openings, and wherein the deflector assembly defines a fuel nozzle opening circumferentially around the fuel nozzle centerline, the conical portion being connected with the deflector wall at a downstream end of the conical portion and connected with the fuel nozzle opening at an upstream end of the conical portion, and further wherein a plurality of openings is defined through the conical portion, the plurality of openings being arranged in a plurality of groups, each group comprising an array having a plurality of openings arranged in a plurality of rows with respect to the axial direction and a plurality of openings arranged in a plurality of rows with respect to the circumferential direction, each group being arranged radially adjacent to a respective fuel injection opening at the fuel nozzle, and wherein each group is circumferentially spaced apart from an adjacent group so as to define a circumferential gap between each group, wherein [[of]] the plurality of openings within each group are separated by a distance that is smaller than the circumferential gap .
2-3.	(Cancelled) 
4.	(Currently Amended) The combustor assembly of claim [[3]] 1, wherein each group of the plurality of openings is circumferentially spaced apart from an adjacent group 
5.	(Currently Amended) The combustor assembly of claim [[3]] 1, wherein, in the array of each group, a downstream-most 
6.	(Cancelled) 
1, wherein, in each array, a first circumferential row of the a second circumferential row of the 
11.	(Currently Amended) The combustor assembly of claim 1, wherein a fuel-oxidizer mixture egresses from the respective fuel injection openings, and wherein the respective groups of the plurality of openings [[is]] are disposed along the conical portion substantially corresponding to a trajectory of the fuel-oxidizer mixture egressed from the respective fuel injection openings.
12.	(Currently Amended) The combustor assembly of claim 11, wherein the deflector assembly further defines a groove extended axially along the conical portion substantially corresponding to the trajectory of the fuel-oxidizer mixture egressed from the respective fuel injection openings.
13.	(Currently Amended) The combustor assembly of claim 12, wherein the deflector assembly defines a transition portion between the conical portion and the deflector wall, and wherein the transition portion defines an angle substantially corresponding to a radial angle of the trajectory of the fuel-oxidizer mixture egressed from the fuel injection openings.
14.	(Currently Amended) The combustor assembly of claim 11, wherein the trajectory of the fuel-oxidizer mixture egressed from the respective fuel injection openings is at least partially along a circumferential direction and an axial direction relative to the fuel nozzle centerline
, in each array, the plurality of openings defines successive respective fuel injection opening.
16.	(Currently Amended) A gas turbine engine, the gas turbine engine comprising:
a combustor assembly, wherein the combustor assembly defines a fuel nozzle centerline, an axial direction along the fuel nozzle centerline, a radial direction extended from the fuel nozzle centerline, and a circumferential direction extending circumferentially about the fuel nozzle centerline, and wherein the combustor assembly comprises:
a fuel nozzle disposed at least partially concentric to the fuel nozzle centerline, the fuel nozzle defining a plurality of fuel injection openings extending in the radial direction; and 
a deflector assembly defined circumferentially around the fuel nozzle centerline extended therethrough, wherein the deflector assembly comprises a conical portion defined circumferentially around the fuel nozzle centerline and radially outward of the fuel injection opening, and wherein the deflector assembly defines a fuel nozzle opening circumferentially around the fuel nozzle centerline, the conical portion being connected with the deflector wall at a downstream end of the conical portion and connected with the fuel nozzle opening at an upstream end of the conical portion, and further wherein a plurality of openings is defined through the conical portion, the plurality of openings being arranged in a plurality of groups, each group comprising an array having a plurality of openings arranged in a plurality of rows with respect to the axial direction, and a plurality of openings arranged in a plurality of rows with respect to the circumferential direction, each group being arranged radially adjacent to [[the]] a respective fuel injection opening at the fuel nozzle, and wherein each group is circumferentially spaced apart from an adjacent group so as to define a circumferential a gap between each group, wherein the plurality of openings within each group are separated by a distance that is smaller than the circumferential gap .
17.	(Currently Amended) The gas turbine engine of claim 16, wherein a fuel-oxidizer mixture egresses from the respective fuel injection openings, and wherein the respective groups of the plurality of openings are disposed along the conical portion  substantially corresponding to a trajectory of the fuel-oxidizer mixture egressed from the respective fuel injection openings.
18.	(Currently amended) The gas turbine engine of claim 17, wherein the deflector assembly further defines a groove extended axially along the conical portion substantially corresponding to the trajectory of the fuel-oxidizer mixture egressed from the respective fuel injection openings.
19.	(Currently Amended) The gas turbine engine of claim 17, wherein the trajectory of the fuel-oxidizer mixture egressed from the respective fuel injection openings is at least partially along a circumferential direction and an axial direction relative to the fuel nozzle centerline
20.	 (Original) The gas turbine engine of claim 16, wherein, in each array, the plurality of openings defines a first arranged in a first row circumferentially, and a second plurality of openings arranged in a second row circumferentially, the first row being axially spaced apart from [[a]] the second row 
Allowable Subject Matter
Claims 1, 4-5, and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
i.	In claims 1 and 16, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a combustor assembly comprising, among other features, 
a fuel nozzle disposed at least partially concentric to the fuel nozzle centerline, defining a plurality of fuel injection openings extending in the radial direction and circumferentially spaced about the fuel nozzle; and
a deflector assembly comprises a conical portion defined circumferentially around the fuel nozzle centerline wherein a plurality of openings is defined through the conical portion, the plurality of openings being arranged in a plurality of groups, each group comprising an array having a plurality of openings arranged in a plurality of rows with respect to the axial direction and a plurality of openings arranged in a plurality of rows with respect to the circumferential direction, each group being arranged radially adjacent to a respective fuel injection opening at the fuel nozzle, and 
wherein each group is circumferentially spaced apart from an adjacent group so as to define a circumferential gap between each group, wherein the plurality of openings within each group are separated by a distance that is smaller than the circumferential gap.
ii.	Claims 4-5, 7-15, and 17-20 are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741